Case 9:19-cv-80730-RS Document 73 Entered on FLSD Docket 10/18/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CV-80730-RS

 CLOVER COFFIE, ELIJAH SMITH, and SHANTE
 LEGRAND, each individually and on behalf of all others
 similarly situated,

        Plaintiffs,

 vs.
                                                              CLASS ACTION
 FLORIDA CRYSTALS CORPORATION,
 a Delaware corporation;
 SUGAR CANE GROWERS COOPERATIVE OF
 FLORIDA, a Florida not for profit corporation;
 UNITED STATES SUGAR CORPORATION,
 a Delaware Corporation
 FLO-SUN INCORPORATED, a Florida corporation;
 AMERICAN SUGAR REFINING, INC.,
 a Delaware corporation
 OKEELANTA CORPORATION, a Delaware
 corporation;
 OSCEOLA FARMS CO., a Florida corporation;
 SUGARLAND HARVESTING CO.,
 a Florida not for profit corporation,
 TRUCANE SUGAR CORPORATION,
 a Florida corporation; INDEPENDENT
 HARVESTING, INC., a Florida corporation;
 KING RANCH, INC., a Delaware corporation;
 J & J AG PRODUCTS, INC., a Florida corporation;
 and DOES 1-50,
        Defendants.
 _______________________________________/


                 NOTICE OF APPEARANCE OF BRIAN M. MCPHERSON

        Notice is hereby given of the appearance of Brian M. McPherson, with the law firm of

 Gunster, Yoakley & Stewart, P.A., as counsel for Defendants Sugarland Harvesting Co. and

 Independent Harvesting, Inc.     Copies of all future pleadings, correspondence and the like,

 relating to the above-styled matter, should be furnished to the undersigned attorney.
Case 9:19-cv-80730-RS Document 73 Entered on FLSD Docket 10/18/2019 Page 2 of 5



                                                   s/ Brian M. McPherson
                                                   Brian M. McPherson
                                                   Florida Bar No. 735541
                                                   Primary: bmcpherson@gunster.com
                                                   Secondary: eservice@gunster.com
                                                   Secondary: mjadotte@gunster.com
                                                   Gunster, Yoakley & Stewart, P.A.
                                                   777 S. Flagler Drive, Suite 500 East
                                                   West Palm Beach, FL 33401
                                                   Telephone: 561-655-1980
                                                   Facsimile: 561-655-5677
                                                   Attorneys for Defendants United States Sugar
                                                   Corporation, Sugarland Harvesting Co., and
                                                   Independent Harvesting, Inc.


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 18, 2019, I electronically filed the foregoing with

 the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served on

 all counsel of record identified on the below Service List in the manner specified, either via

 transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

 manner for those counsel or parties who are not authorized to electronically receive Notices of

 Electronic Filing.

                                                      /s/ Brian M. McPherson
                                                      BRIAN M. MCPHERSON




                                               2
Case 9:19-cv-80730-RS Document 73 Entered on FLSD Docket 10/18/2019 Page 3 of 5



                                         SERVICE LIST
                      Coffie, et al. v. Florida Crystals Corporation, et al.
                                   Case No. 19-CV-80730-RS


 Joseph C. Schultz, Esq.                            Zachary West, Esq.
 The Berman Law Group                               The Berman Law Group
 P.O. Box 272789                                    P.O. Box 272789
 Boca Raton, FL 33427                               Boca Raton, FL 33427
 Telephone: (561) 826-5200                          Telephone: (352) 514-3791
 Facsimile: (561) 826-5201                          Email: service@thebermanlawgroup.com;
 Email: service@thebermanlawgroup.com;              zwest@thebermanlawgroup.com
 jschulz@thebermanlawgroup.com                      Attorneys for Plaintiffs
 Attorneys for Plaintiffs

 Matthew T. Moore, Esq.                             Mark R. Ter Molen, Esq.
 Matt Moore Law                                     Timothy S. Bishop, Esq.
 330 N. Andrews Avenue, Suite 450                   Mayer Brown LLP
 Fort Lauderdale, FL 33301                          71 South Wacker Drive
 Telephone: (954) 908-7766                          Chicago, IL 60606
 Email: matthew@mattmoore-law.com;                  Telephone: (312) 701-7307
 mmoore@thebermanlawgroup.com                       Facsimile: (312) 706-9115
 Of Counsel for Plaintiffs                          Email: mtermolen@mayerbrown.com;
                                                    tbishop@mayerbrown.com
                                                    Attorneys for Defendants United States
                                                    Sugar Corporation, Sugarland
                                                    Harvesting Co., and Independent
                                                    Harvesting, Inc.
                                                    Pro Hac Vice

 Gregor J. Schwinghammer, Jr., Esq.                 Jennifer J. Kennedy, Esq.
 Brian M. McPherson, Esq.                           Abbey, Adams, Byelick & Mueller, L.L.P.
 Gunster Yoakley & Stewart, P.A.                    3201 U.S. Highway 19 South, 9th Floor
 777 South Flagler Drive, Suite 500 East            St. Petersburg, FL 33711
 West Palm Beach, FL 33401                          Telephone: (727) 821-2080
 Telephone: (561) 655-1980                          Facsimile: (727) 822-3970
 Facsimile: (561) 655-5677                          Email:
 Email: gschwinghammer@gunster.com,                 ServiceJKennedy@AbbeyAdams.com
 bmcpherson@gunster.com                             Attorneys for Defendant Sugar Cane
 Attorneys for Defendants United States Sugar       Growers Cooperative of Florida
 Corporation, Sugarland Harvesting Co., and
 Independent Harvesting, Inc.




                                                3
Case 9:19-cv-80730-RS Document 73 Entered on FLSD Docket 10/18/2019 Page 4 of 5



 Gary K. Hunter, Esq.                               Jennifer A. McLoone, Esq.
 Gary V. Perko, Esq.                                Shook, Hardy & Bacon L.L.P.
 Mohammad O. Jazil, Esq.                            Citigroup Center, Suite 3200
 Hopping Green & Sams, P.A.                         201 S. Biscayne Blvd.
 119 S. Monroe Street, Suite 300                    Miami, FL 33131
 Tallahassee, FL 32301                              Telephone: (305) 358-5171
 Telephone: (850) 222-7500                          Facsimile: (305) 358-7470
 Facsimile: (850) 224-8551                          Email: jmcloone@shb.com
 Email: garyh@hgslaw.com; garyp@hgslaw.com;         Attorneys for Defendants Florida Crystals
 mjazil@hgslaw.com                                  Corporation, Flo-Sun Incorporated,
 Attorneys for Defendant Sugar Cane Growers         American Sugar Refining, Inc., Osceola
 Cooperative of Florida                             Farms Co., and Okeelanta Corporation

 Mark D. Anstoetter, Esq.                           Joseph P. Klock, Jr., Esq.
 David Brent Dwerlkotte, Esq.                       Rasco Klock Perez Nieto PL
 Shook, Hardy & Bacon L.L.P.                        2555 Ponce de Leon Blvd., Suite 600
 2555 Grand Blvd.                                   Coral Gables, FL 33134
 Kansas City, MO 64108                              Telephone: (305) 467-7100
 Telephone: (816) 474-6550                          Facsimile: (305) 675-7707
 Facsimile: (816) 421-5547                          Email: jklock@rascoklock.com
 Email; manstoetter@shb.com;                        Attorneys for Defendants Florida Crystals
 dbwerlkotte@shb.com                                Corporation, Flo-Sun Incorporated,
 Attorneys for Defendants Florida Crystals          American Sugar Refining, Inc., Osceola
 Corporation, Flo-Sun Incorporated, American        Farms Co., and Okeelanta Corporation
 Sugar Refining, Inc., Osceola Farms Co., and
 Okeelanta Corporation
 Pro Hac Vice

 David S. Dee, Esq.                                 J. Jeffrey Deery, Esq.
 Gardner, Bist, Bowden, Bush, Dee, Lavia &          Timothy J. Kiley, Esq.
 Wright, P.A.                                       Heidi M. Mitchell, Esq.
 1300 Thomaswood Drive                              Winderweedle, Haines, Ward &
 Tallahassee, FL 32308                              Woodman, P.A.
 Telephone: (850) 385-0070                          329 Park Avenue North, 2nd Floor
 Facsimile: (850) 385-5416                          Winter Park, FL 32789
 Email: ddee@gbwlegal.com                           Telephone: (407) 423-4246
 Attorneys for Defendants Florida Crystals          Facsimile: (407) 645-3728
 Corporation, Flo-Sun Incorporated, American        Email: jdeery@whww.com;
 Sugar Refining, Inc., Osceola Farms Co., and       tkiley@whww.com;
 Okeelanta Corporation                              hmitchell@whww.com
                                                    acothran@whww.com;
                                                    thiggens@whww.com
                                                    Attorneys for Defendant King Ranch, Inc.




                                                4
Case 9:19-cv-80730-RS Document 73 Entered on FLSD Docket 10/18/2019 Page 5 of 5



 Mark A. Hendricks, Esq.                          Andrew S. Connell, Jr., Esq.
 Forrest L. Andrews, Esq.                         Litchfield Cavo, LLP
 Lydecker Diaz, LLC                               600 Corporate Drive, Suite 600
 1221 Brickell Avenue, 19th Floor                 Fort Lauderdale, FL 33334
 Miami, FL 33131                                  Telephone: (954) 689-3000
 Telephone: (305) 416-3180                        Facsimile: (954) 689-3001
 Facsimile: (305) 416-3190                        Email: Connell@litchfieldcavo.com;
 Email: mah@lydeckerdiaz.com;                     deatley@litchfieldcavo.com
 fla@lydeckerdiaz.com; ih@lydeckerdiaz.com;       Attorneys for J & J AG Products, Inc.
 adl@lydeckerdiaz.com
 Attorneys for Trucane Sugar Corporation




 FTL_ACTIVE 5374359.1




                                              5
